UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                         _____________________

                              No. 02-30002
                            Summary Calendar
                         _____________________

                          JEFFERY W. KIMBLE,

         Plaintiff — Counter-Defendant — Appellant — Cross-Appellee,

                                versus

                         CARGO CARRIERS, INC.,

          Defendant — Counter-Claimant — Appellee — Cross-Appellant.


             Appeal from the United States District Court
                 for the Middle District of Louisiana
                             (00-CV-624-A)

                             June 17, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Jeffery Kimble appeals the summary judgment awarded his former

employer, Cargill Marine and Terminal, Inc. (incorrectly captioned

as Cargo Carriers, Inc.), on his claims for reprisal, in violation

of LA. REV. STAT. § 23:967, and retaliation, in violation of LA. REV.

STAT. § 30:2027.      Cargill cross-appeals the denial of summary

judgment on, and dismissal of, its counterclaim for attorneys’ fees

and costs under LA. REV. STAT. § 23:967(D).      AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                    I.

     Kimble was hired by Cargill as a mechanic in 1998.             After not

reporting to work on 2 April 1999, he was fired on 7 April.

Cargill maintains that it fired Kimble for insubordination and

violation of safety requirements; Kimble, that he was fired in

retaliation for having complained about Cargill’s environmental and

safety violations.

                                    II.

     A summary judgment is reviewed de novo. E.g., Stout v. Baxter

Healthcare Corp., 282 F.3d 856, 859 (5th Cir. 2002).                “Summary

judgment is appropriate ‘if the pleadings, depositions, answers to

interrogatories,     and   admissions     on   file,   together    with   the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment

as a matter of law’”.      Id. (quoting FED. R. CIV. P. 56(c)).       “While

we view the evidence in a light most favorable to the non-movant,

in order to avoid summary judgment, the non-movant must go beyond

the pleadings and come forward with specific facts indicating a

genuine issue for trial”.       Vela v. City of Houston, 276 F.3d 659,

666 (5th Cir. 2001) (internal citations omitted).           “Conclusional

allegations   and    denials,    speculation,     improbable      inferences,

unsubstantiated assertions, and legalistic argumentation do not

adequately substitute for specific facts showing a genuine issue

for trial.”   Oliver v. Scott, 276 F.3d 736, 744 (5th Cir. 2002)


                                     2
(citing Securities & Exch. Comm’n v. Recile, 10 F.3d 1093, 1097

(5th Cir. 1993)).

     Neither party urges a standard of review for the denial of

attorneys’     fees.        Generally   it      is     reviewed    for     an   abuse   of

discretion.         See, e.g., Scham v. Dist. Courts Trying Criminal

Cases, 148 F.3d 554, 556-57 (1998) (42 U.S.C. § 1988).

                                        A.

     Kimble’s reprisal claim was brought pursuant to LA. REV. STAT.

§ 23:967, which provides in part:

           A.    An employer shall not take reprisal
           against an employee who in good faith, and
           after advising the employer of the violation
           of law:

                     (1)   Discloses  or   threatens   to
                     disclose a workplace act or practice
                     that is in violation of state law.

                     ....

                     (3) Objects to or refuses to participate
                     in an employment act or practice that is
                     in violation of law.

(Emphasis added.)           The district court awarded Cargill summary

judgment because Kimble had produced no evidence of a violation of

state   law.        (His    claim   under       this    section    concerns       alleged

violations     of    federal    law:        Occupational          Health    and   Safety

Administration regulations.)

     Puig v. Greater New Orleans Expressway Comm’n, 772 So. 2d 842

(La. App. 5 Cir. 2000), writ denied, 786 So. 2d 731 (La. 2001),



                                            3
notes: “[Section] 23:967 ... specifies that the employer must have

committed   a   ‘violation   of   state   law’   for   an   employee   to   be

protected from reprisal”.     Id. at 845 (second emphasis added); see

also Nolan v. Jefferson Parish Hosp. Service Dist. No. 2, 790 So.

2d 725, 732 (La. App. 5 Cir. 2001) (quoting Puig).          Kimble asserts:

this language is dicta; and, while subsection (A)(1) requires that

the violation be of state law, subsection (A)(3) requires only a

“violation of law”.

     The § 23:967 claim, however, was apparently brought pursuant

to subsection (A)(1),the disclosure provision, not (A)(3):

            Plaintiff   was   wrongfully  discharged   by
            Defendant for reporting to supervisors and to
            the    Occupational    Health   and    Safety
            Administration concerning an unsafe working
            condition in regard to a crane which was in
            need of repair.      This termination is in
            violation of LA R.S. 23:967 forbidding
            retaliation against an employee disclosing an
            act or practice of the employer which is, or
            is reasonably believed to be, in violation of
            state law.

(Emphasis added.)

     In any event, Kimble presents no case law in support of his

interpretation of the statute.       In sum, there is no basis for our

questioning the only interpretation offered by a Louisiana court.

            When making ... an Erie guess, we are bound by
            an intermediate state appellate court decision
            unless convinced by other persuasive data that
            the highest court of the state would decide
            otherwise. However, we will not expand state
            law beyond its presently existing boundaries.



                                     4
Barfield v. Madison County, Miss., 212 F.3d 269, 272 (5th Cir.

2000) (internal citations and quotation marks omitted).

                                     B.

      Kimble’s retaliation claim was brought pursuant to REV. STAT.

§ 30:2027.    It provides in part:

            A.    No ... business ... shall act in a
            retaliatory manner against an employee, acting
            in good faith, who does any of the following:

                 (1) Discloses, or threatens to disclose,
                 to a supervisor or to a public body an
                 activity, policy, [or] practice of the
                 employer ... that the employee reasonably
                 believes   is   in    violation   of   an
                 environmental law, rule, or regulation.

(Emphasis added.)

      “[T]he phrase ‘act in a retaliatory manner’ ... requires         ...

showing that the employer was motivated to fire an employee because

of   the   employee’s   disclosure   of   an   environmental   violation”.

Powers v. Vista Chemical Co., 109 F.3d 1089, 1094-95 (5th Cir.

1997); see also Chiro v. Harmony Corp., 745 So. 2d 1198, 1201 (La.

App. 1 Cir. 1999) (“Chiro was required to establish that the

conduct complained of ... occurred as a result of a report of, or

complaint of, an environmental violation.          In other words, Chiro

must show a causal connection between his participation in the

protected activity ... and the alleged adverse action taken by

Harmony”.).    The district court concluded Kimble failed to create

a material fact issue for this causation requirement.



                                     5
     Based upon our de novo review of the record, and viewing the

evidence in the light most favorable to Kimble, we agree.

                                  C.

     Cargill counter-claimed for attorneys’ fees and costs under

LA. REV. STAT. § 23:967(D).   It provides:

          If suit or complaint is brought in bad faith
          or if it should be determined by a court that
          the employer’s act or practice was not in
          violation of the law, the employer may be
          entitled to reasonable attorney fees and court
          costs from the employee.

(Emphasis added.)

     Cargill moved for summary judgment on its counterclaim.        The

district court denied the motion, finding no evidence of bad faith.

In addition, it dismissed the counterclaim. And, all claims having

been disposed of, the court entered final judgment.

     Cargill   contends:   the   evidence    established   that   Kimble

“manufactured” a whistleblower claim; and, as a result, summary

judgment should have been entered in its favor.      Alternatively, it

contends that, notwithstanding the motion’s being denied, the

district court should have reserved the counterclaim for trial.

Cargill provides no legal authority, other than one mention of FED.

R. CIV. P. 7(b)(1), in support of its contentions.         We will not

consider an issue not properly briefed on appeal.      E.g., Abbott v.

Equity Group, Inc., 2 F.3d 613, 627 n.50 (5th Cir. 1993), cert.

denied, 510 U.S. 1177 (1994).

                                 III.

                                   6
For the foregoing reasons, the judgment is

                                        AFFIRMED.




                           7